WOLLMUTH MAHER & DEUTSCH LLP
500 Fifth Avenue
New York, New York 10110
Telephone: (212) 382-3300
Facsimile: (212) 382-0050
William A. Maher
Brad J. Axelrod
James N. Lawlor
Adam M. Bialek
Brant D. Kuehn
Joshua M. Slocum

Counsel for Lehman Brothers Holdings Inc.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


  In re:
                                                             Chapter 11
  LEHMAN BROTHERS HOLDINGS INC., et al.,
                                                             Case No. 08-13555 (SCC)
                         Debtors.


           NOTICE OF ADJOURNMENT OF HEARING ON MOTION
       IN AID OF ALTERNATIVE DISPUTE RESOLUTION PROCEDURES
         ORDER FOR INDEMNIFICATION CLAIMS OF THE DEBTORS
     AGAINST MORTGAGE LOAN SELLERS FOR OBJECTING DEFENDANTS

       PLEASE TAKE NOTICE of the following:

       1.      On May 12, 2020, Lehman Brothers Holdings Inc., as Plan Administrator

pursuant to the Modified Third Amended Joint Chapter 11 Plan of Lehman Brothers Holdings

Inc. and Its Affiliated Debtors (the “Plan Administrator”) filed the Motion in Aid of Alternative

Dispute Resolution Procedures Order for Indemnification Claims of the Debtors Against

Mortgage Loan Sellers [Dkt. No. 60632] (the “Motion”).

       2.      The Motion is scheduled to be heard on July 14, 2020 at 10:00 a.m.
       3.      The hearing is hereby adjourned solely for the following nine parties who filed

responses to the Motion or with whom the Plan Administrator agreed to extend the deadline to

respond to the Motion:

               •   PMAC Lending Services, Inc. & PMC Bancorp. [Dkt. No. 60721]

               •   Caliber Home Loans, Inc. [Dkt. No. 60718]

               •   Goldwater Bank, NA [Dkt. No. 60717]

               •   American Pacific Mortgage Corp. [Dkt. No. 60715]

               •   Bay Equity, LLC [Dkt. No. 60712]

               •   Cobalt Mortgage, Inc. [Dkt. No. 60710]

               •   Wintrust Mortgage [Dkt. No. 60704]

               •   Perl Mortgage, Inc. [Dkt. No. 60723]

               •   Delta Lending Group & Finance of America Mortgage [response deadline

                   extended by agreement to July 14, 2020]

       4.      The hearing for the nine parties listed above will take place on August 18, 2020,

at 11:00 am.




                                                2
Dated: New York, New York
       July 10, 2020

                            /s/ Joshua M. Slocum
                                Joshua M. Slocum
                                William A. Maher
                                Brad J. Axelrod
                                James N. Lawlor
                                Adam M. Bialek
                                Brant Duncan Kuehn

                            WOLLMUTH MAHER & DEUTSCH LLP
                            500 Fifth Avenue
                            New York, New York 10110
                            Telephone: (212) 382-3300
                            Facsimile: (212) 382-0050

                            Counsel for Lehman Brothers Holdings Inc.




                            3
                                CERTIFICATE OF SERVICE

       I hereby certify that on July 10, 2020, a copy of the foregoing Notice of Adjournment of

Hearing on Motion in Aid of Alternative Dispute Resolution Procedures Order for

Indemnification Claims of the Debtors Against Mortgage Loan Sellers for Objecting Defendants,

was served on all parties of record via transmission of Notice of Electronic Filing generated by

CM/ECF and counsel of record for the parties listed in paragraph 3 above via Electronic Mail.



                                                 /s/ Monique J. Arrington
                                                 Monique J. Arrington




                                                4
